PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant, an employee of West Virginia Institute of Technology, a facility of the respondent, seeks $385.57 for a salary discrepancy. The claimant was not paid in accordance with her contract during the fiscal year 199-92. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claimant’s proper salary could have been paid.
In view of the foregoing, the Court makes an award in the amount of $385.57.
Award of $385.57.